Citation Nr: 0105131	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss with tinnitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regonol Office (RO) in 
St. Petersburg, Florida, which continued the 20 percent 
rating, based solely on the veteran's hearing impairment, 
which had been in effect for many years.  


FINDINGS OF FACT

1.  The veteran has recurrent tinnitus and the new criteria 
for rating tinnitus are more favorable to the veteran than 
the old criteria.

2.  On VA examination in December 1999, the veteran's hearing 
acuity is manifested by an average pure tone threshold at 
1000, 2000, 3000, and 4000 hertz (Hz) of 56 decibels (dB) in 
the right ear and 55 dB in the left ear, with speech 
discrimination ability of 80 percent in the right ear and 92 
in the left ear.  This equates to auditory level IV for the 
right ear and auditory level I for the left ear under either 
the criteria in effect prior to June 10, 1999, or the 
criteria effective as of this date.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
tinnitus as of June 10, 1999, is met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87a, Code 6260, 
effective prior to June 10, 1999, and 4.87, Code 6260, 
effective as of June 10, 1999.

2.  The criteria for an increased evaluation in excess of the 
currently assigned 20 percent rating, for bilateral hearing 
loss have not been met, under the rating criteria in effect 
prior to, or on and after June 10, 1999.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 and 2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an increased disability rating for 
his service-connected bilateral hearing loss with tinnitus.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA audiometric examination in June 1999, and the 
RO collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A June 1947 RO rating decision granted service connection for 
impairment of auditory acuity.  A zero percent evaluation was 
assigned for this condition.

On VA medical examination in 1985, the veteran gave a history 
of bilateral tinnitus since service.  Thereafter, the RO in a 
rating decision dated in July 1985, amended the veteran's 
service-connected disability to include tinnitus.  He was 
assigned a zero percent evaluation for defective hearing with 
tinnitus.

The veteran's disability rating for his service-connected 
defective hearing with tinnitus was increased to 20 percent 
by a July 1988 RO rating decision.  A 20 percent evaluation 
was assigned based solely on the veteran's hearing impairment 
and using criteria in effect prior to December 1987 (the 
rating criteria had been amended during the pendency of the 
veteran's claim).  The 20 percent rating has remained in 
effect to the present time.

In April 1999, the veteran again submitted a claim for an 
increased evaluation for his service-connected defective 
hearing with tinnitus.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Tinnitus

At the time the veteran was granted service connection for 
tinnitus and prior to June 10, 1999, the only diagnostic code 
to address tinnitus was Diagnostic Code 6250, which allowed a 
compensable (10%) rating for tinnitus only if it was 
persistent and resulted from a head injury, concussion, or 
acoustic trauma.  See 38 C.F.R. § 4.87a, Code 6260, effective 
prior to June 10, 1999.  On June 10, 1999, Diagnostic Code 
6260 was amended to provide that service-connected tinnitus 
would be rated as 10% disabling if recurrent.  See 38 C.F.R. 
§ 4.87, Code 6260, effective on and after June 10, 1999.  The 
current Code 6260 also noted that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
code 6100, 6200, 6204 or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  See 38 C.F.R. § 4.87, Code 6260, and Note, effective 
as of June 10, 1999.

The Board will apply the new Code provisions cited above as 
this version is clearly more favorable to the appellant's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation is amended while a case is pending, 
the version most favorable to the veteran will apply).  
However, if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A § 5110(g) (West 1991 & Supp. 2000), 
which provides that VA may, if warranted by the facts of the 
claim, award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  Accordingly, the Board should apply the amended 
regulation to rate the veteran's disability for periods from 
and after the effective date of the amendment.  VAOPGCPREC 
03-2000 (Apr. 10, 2000).

The evidence clearly supports the assignment of a separate 10 
percent evaluation for tinnitus under the criteria of 
diagnostic code 6260, effective as of June 10, 1999 because 
it shows that the veteran's previously service-connected 
tinnitus is recurrent, and that this condition was not used 
to support the evaluation for the bilateral hearing loss.  

The veteran's representative has submitted additional 
argument that the veteran is entitled to an additional 10 
percent for tinnitus for each ear under the Diagnostic Code 
6260 as amended.  The Board finds no merit in this argument.  
While the rating schedule does provides for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically does not address the "bilateral" condition in 
Code 6260 for tinnitus.  Otitis media, otitis externa, and 
ear neoplasms are all conditions that may affect only one or 
both ears and may have separate complications when bilateral.  
Tinnitus, on the other hand, is a condition that is defined 
as "a ringing, buzzing noise in the ears.  DORLAND'S 
ILLUSTRIATED MEDICAL DICTIONARY 1725 (27TH ed. 1988)".  Kelly 
v. Brown, 7 Vet. App. 471, at 472 (1995).  In other words, it 
is a diffuse perception of sound, rather than an actual 
physical condition.  Thus, the Board finds that either 
tinnitus is present or it isn't, it is an all-or-none 
phenomenon, and a single evaluation is appropriate whether it 
is perceived as being bilateral, unilateral, or somewhere in 
between.  Thus, the Board concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Code 6260 (2000); Cromley v. Brown, 7 Vet. 
App. 376, at 378 (1995) (10% is the highest level possible 
under the regulations for tinnitus).  See also Smith v. 
Brown, 7 Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the BVA to make 
a determination of 10% for tinnitus for each ear for a total 
of 20%).

Under the circumstances, the evidence supports granting a 
separate increased evaluation of 10 percent for tinnitus 
under the provisions of diagnostic code 6260, effective as of 
June 10, 1999.  Thus, the veteran's claim is granted to this 
extent.

Hearing Loss

With regard to the evaluation of the bilateral hearing loss, 
the assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 487, Code 6100 to 6110, effective prior to June 10, 
1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999. 64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The veteran underwent a private audiological examination in 
March 1999 that revealed bilateral severe sensorineural 
hearing loss, with markedly reduced speech recognition 
performance.  However, the pure tone threshold and speech 
discrimination scores were not certified by the speech 
pathologist.  See 38 C.F.R. 
§ 4.85 (2000).  The June 1999 VA audiology examination was 
reviewed and certified by the speech pathologist and the 
findings revealed more impairment, but were not significantly 
changed from the certified results following the March 1998 
VA audiology examination.  For these reasons, the Board finds 
the June 1999 VA audiology examination results the most 
probative.  

On VA audiological examination in June 1999, the veteran had 
pure tone thresholds of 40, 60, 60, and 65 decibels for the 
right ear at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The pure tone thresholds for the left ear were 40, 
60, 60 and 60 decibels at the same frequencies.  The average 
pure tone threshold for the right ear was 56 decibels, and 
speech discrimination was 80 percent.  The average pure tone 
threshold for the left ear was 55 decibels, and speech 
discrimination was 92 percent.

Under the criteria in effect prior to, or on and after June 
10, 1999, the December 1998 VA audiometric test reflects 
level "IV" hearing of the right ear, and level "I" hearing 
for the left ear.  When applied to the tables within the 
regulations, this merits a zero percent evaluation.  38 
C.F.R. § 4.85, Code 6100 (1998 and 2000).  However, as the 
veteran's 20 percent rating was originally assigned under 
rating criteria formerly in effect, it is now "protected" 
from any reduction due to a change in the rating schedule.  

Specifically, 38 C.F.R. 3.951 provides that a readjustment to 
the Schedule for Rating Disabilities shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved. As there is 
no evidence of record that the veteran's hearing loss 
disability has improved since the 20 percent rating was first 
assigned in 1987, the 20 percent rating is "protected" from 
reduction.

However, as the veteran's current level of hearing impairment 
does not even meet the current criteria for a compensable 
rating under the regulatory scheme in effect either prior to 
or on and after June 10, 1999, the preponderance of the 
evidence is clearly against the veteran's claim for an 
increased rating for defective hearing.  

It is noted that the revised criteria, effective June 10, 
1999, are more liberal to the extent that they allow use of 
an alternative Table for purposes of exceptional patterns of 
hearing loss.  See 38 C.F.R. § 4.86.  However, the veteran's 
hearing loss does not fit either exceptional pattern and the 
revised criteria are not applicable to his case.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a higher evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
each evaluation of hearing loss.  The veteran is not shown to 
have a compensable hearing impairment under either version of 
the hearing impairment regulations in effect during the 
pendency of this appeal.  Hence, entitlement to an evaluation 
in excess of 20 percent for bilateral hearing loss is not 
demonstrated.

After consideration of all the evidence, the Board finds that 
the evidence warrants assigning a separate 10 percent 
evaluation for the tinnitus under the criteria in effect as 
of June 10, 1999.  However, the preponderance of the evidence 
is against the claim for a compensable evaluation for 
tinnitus under the prior rating criteria in effect during the 
pendency of this appeal prior to June 10, 1999.  The Board 
further holds that the preponderance of the evidence is 
against the claim for an increased evaluation for the 
bilateral hearing loss prior to and as of June 10, 1999, and 
the claim for an increased rating in excess of 20 percent is 
denied.  As the preponderance of the evidence is against an 
increased evaluation for the defective hearing and for 
tinnitus prior to June 10, 1999, the benefit of the doubt 
doctrine is not for application with regards to these claims. 
Gilbert, 1 Vet. App. 49.


ORDER

An increased evaluation for the bilateral hearing loss, rated 
20 percent, is denied.

A separate 10 percent evaluation for tinnitus is granted as 
of June 10, 1999; subject to the regulations applicable to 
the payment of monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


